DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13-20 are objected to because of the following informalities:  Claim 13, line 7 recites “varying cell over voltage protection voltage”, but the prior lines 5-6 recite “controlling a cell over voltage protection voltage”.  It appears as though the word “the” should be inserted in front of the word “cell” in line 7 so that it would be grammatically correct as well as being in accordance with the language used in the prior line (and the language used in the apparatus claim 1).  Appropriate correction is required.
Claims 14-20 are directly or indirectly dependent upon claim 13 and therefore also contain the problematic language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2018/0048166) in view of Suga (US 2014/0225570).
With respect to claim 1, Hsu discloses a charging control device comprising: a battery state detector configured to detect cell voltages of at least one cell of a battery and a charging current between the battery and a charging device (para 0025-0026 and 0029); and a controller configured to perform a cell over voltage protection (COVP) function on the battery based on a cell over voltage protection voltage (para 0022-0024, also see para 0006-0007), and to vary the cell over voltage protection voltage in response to the charging current during a first mode (para 0047-0048 and 0056, also see para 0006-0007 and abstract).
However, Hsu does not expressly disclose wherein the controller is configured to control the cell over voltage protection voltage to be fixed during a second mode.
Suga discloses a battery charging device which includes a controller that is configured to control a cell termination/overvoltage protection voltage to be fixed during certain states/times and varied during other states/times (para 0127-0129 and abstract), in order to help protect the battery from damage due to overcharge when the battery is under certain deterioration states, while also keeping the termination/overcharge voltage fixed during other states which in turn would help avoid excessive or unnecessary suppression of the battery charge.

With respect to claim 2, Hsu discloses the charging control device of claim 1, wherein the controller is further configured to calculate a correction value of the cell over voltage protection voltage in linkage with the charging current, and to correct the cell over voltage protection voltage by using the correction value (para 0047-0048, 0056-0057, and 0072, also see para 0006-0007). 
With respect to claim 3, Hsu discloses the charging control device of claim 2, wherein the controller is configured to be driven in the first mode when a state in which a maximum value from among the cell voltages of the at least one cell is equal to or greater than the cell over voltage protection voltage corrected by using the correction value is maintained for a predetermined time while the battery is charged, and the controller is configured to perform the cell over voltage protection function based on a cell over voltage protection voltage corrected by using the correction value in the first mode (para 0052-0057, also see para 0004 and 0027). 
With respect to claim 11, Hsu discloses the charging control device of claim 1, further comprising a charging and discharging switch, wherein the controller is configured to control 
With respect to claim 12, Hsu discloses the charging control device of claim 11, wherein the controller is configured to control the charging and discharging switch so as to intercept an electrical connection between the battery and the charging device when the maximum value of the cell voltages of the at least one cell is equal to or greater than a full-charging voltage and the charging current is equal to or greater than a full-charging current (para 0023, 0047-0048, 0052-0057, and 0060). 
With respect to claim 13, Hsu discloses a method for controlling charging of a battery pack, the method comprising: detecting cell voltages of at least one cell of a battery and a charging current between the battery and a charging device (para 0025-0026 and 0029); varying cell over voltage protection voltage in response to the charging current during a first mode (para 0047-0048 and 0056, also see para 0006-0007 and abstract); and performing a cell over voltage protection function on the battery based on the cell over voltage protection voltage (para 0022-0024, also see para 0006-0007).
However, Hsu does not expressly disclose controlling the cell over voltage protection voltage to be fixed during a second mode.
Suga discloses a battery charging device which includes a controller that is configured to control a cell termination/overvoltage protection voltage to be fixed during certain states/times and varied during other states/times (para 0127-0129 and abstract), in order to help protect 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include keeping the cell overvoltage protection voltage fixed under one mode and varied under another mode in the device of Hsu, as did Suga, so that the battery could be protected from damage due to overcharge when the battery is under certain charging modes or deterioration states, while also helping to avoid excessive or unnecessary suppression of the battery charge under other charging modes or deterioration states which would result in an undercharged battery.
With respect to claim 14, Hsu discloses the charging control method of claim 13, wherein the varying includes calculating a correction value of the cell over voltage protection voltage in response to the charging current; and correcting the cell over voltage protection voltage based on the correction value (para 0047-0048, 0056-0057, and 0072, also see para 0006-0007). 
With respect to claim 15, Hsu discloses the charging control method of claim 14, further comprising driving in the first mode when a state in which a maximum value from among the cell voltages of the at least one cell is equal to or greater than the cell over voltage protection voltage corrected by using the correction value is maintained for a predetermined time while the battery is charged, wherein the performing of a cell over voltage protection function includes performing the cell over voltage protection function based on a cell over voltage 
With respect to claim 19, Hsu discloses the charging control method of claim 13, wherein the performing of a cell over voltage protection function of the battery includes intercepting an electrical connection between the battery and the charging device when a maximum value of the cell voltages of the at least one cell is equal to or greater than the cell over voltage protection voltage (para 0022-0024 and 0029, also see para 0006-0007). 
With respect to claim 20, Hsu discloses the charging control method of claim 13, further including intercepting an electrical connection between the battery and the charging device when a maximum value of the cell voltages of the at least one cell is equal to or greater than a full-charging voltage and the charging current is equal to or greater than a full-charging current (para 0023, 0047-0048, 0052-0057, and 0060).

Allowable Subject Matter
Claims 4-10 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Please note that the additional objection to claim 13 (and therefore its dependent claims 14-20) would also need to be addressed.
Claim 4 recites the charging control device of claim 3, wherein the controller is configured to vary the correction value corresponding to the charging current when the charging current is equal to or greater than a full-charging current corresponding to a full-
Claims 5 and 6 are directly or indirectly dependent upon claim 4.
	Claim 7 recites the charging control device of claim 3, wherein the controller is configured to perform the cell over voltage protection function based on an initial setting value of the cell over voltage protection voltage while driven in the second mode different from the first mode.
	Claims 8-10 are dependent upon claim 7.
	Claim 16 recites the charging control method of claim 15, wherein the performing of the cell over voltage protection function based on the corrected cell over voltage protection voltage includes: setting the correction value to be a first value when the charging current is equal to or greater than a charging current setting value in a constant current charging mode; reducing the correction value as the charging current increases when the charging current is equal to or greater than a full-charging current corresponding to a full-charging determining condition and is less than a charging current setting value in the constant current charging mode; and setting the correction value to be a second value that is greater than the first value when the charging current is less than the full-charging current.
	Claim 17 recites the charging control method of claim 15, wherein the performing of a cell over voltage protection function of the battery further includes performing the cell over voltage protection function based on an initial setting value of the cell over voltage protection voltage while driven in the second mode different from the first mode.
	Claim 18 is dependent upon claim 17.


Response to Arguments
Applicant's arguments filed 9/15/21 have been fully considered but they are not persuasive or are moot.
With respect to claims 1 and 13, the applicant argues that Hsu does not appear to disclose or suggest different modes of operation wherein the controller is configured to control the cell over voltage protection voltage to be fixed during a second mode and to vary the cell over voltage protection voltage in response to the charging current during a first mode.
The examiner respectfully disagrees for the following reasons:  Please note that regarding the claim language currently presented, a new reference has been added which was necessitated by amendment.  See the citations provided above for further explanation, where the Suga reference has been combined with Hsu to meet the fixed aspect of the cell overvoltage protection voltage.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, it should be noted that due to the currently presented amendments which addressed the 35 USC 112 rejections in the prior office action, claims 4-10 and 16-18 have now been found as objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P./Examiner, Art Unit 2859         

/EDWARD TSO/Primary Examiner, Art Unit 2859